This action was brought by appellee against the appellants to recover damages for breach of an oral contract alleged by appellee to have been entered into with appellants. The complaint was in two paragraphs, to which appellants answered in general denial. A trial by the court and jury resulted in a verdict and judgment in favor of appellee, awarding him damages in the sum of $150. Appellants then filed their motion for a new trial, which motion was overruled, and this *Page 396 
appeal followed. The ruling on the motion for a new trial is the only error assigned. The causes set out in said motion are substantially: (1) The verdict of the jury is not sustained by sufficient evidence; (2) the verdict of the jury is contrary to law; (3) the assessment of the amount of recovery is erroneous, being too large; (4) the court erred in giving upon its own motion certain instructions to the jury; and (5) the court erred in excluding certain evidence.
Appellants have attempted in their brief under "Propositions and Authorities" to present the several causes set out in their motion for a new trial, but obviously have not 1, 2.  substantially complied with Rule No. 21 of the Supreme and Appellate Courts in respect to all of such causes, and, in accordance with the rule, such errors are deemed waived. We do believe, however, that appellants have made a good faith effort to comply substantially with one of the causes, viz., the verdict of the jury is not sustained by sufficient evidence. Under this assigned error appellants contend that there is a total failure to establish by evidence that the relationship of agency existed between the appellants and one Syd Shaffer at the time the contract was entered into; that the alleged contract was made between appellee and Shaffer and that Shaffer was not the agent of appellants, nor was he authorized by them to make the contract. The jury, by their general verdict, found against appellants on the question of agency, and we cannot disturb their verdict if there is any evidence to sustain it. We have carefully examined the evidence in the record and find that there is ample evidence to warrant the jury in finding against appellants on the issue of agency.
No reversible error having been shown, the judgment is affirmed. *Page 397